DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/05/2022 has been entered. Claims 1-22 remain pending in the application. Claims 1 is amended incorporating Claim 4 and new limitation  “wherein the inline filter is disposed within one of the second end of the first length of tubing, the second end of the second length of tubing, or the inline coupling.” Claim 8 is amended incorporating Claim 10. Claims 4 and 10 are canceled. Support for claims 1 and 8 by Spec [0038]-[0040] acknowledged. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/06/2021.
Claims 1-3, 5-9, and 11-14 are examined on merit.
Response to Arguments
Applicant's arguments, see pages 6-8, filed 01/05/2022, with respect to the rejections of Claims 1-6 under 35 USC 103 have been fully considered but they are not persuasive.
With regard Applicant’s argument, see page 7 paragraph 1, “The filters 262 of Malhi are disposed within the canister 242 and are not within the second end of the first length of tubing, and second end of the second length of tubing, or the inline coupling. Further, neither Luckemeyer nor Mao describes the above limitation” The examiner respectfully disagrees. Malhi discloses, the first length of tubing  (figure 1, second conduit section 36B) comprising a first end (figure 1, end of 36b where coupled to canister 38) and a second end (figure 1, end of 36b where coupled to fluid line coupling 100), a second length of tubing (figure 1, first conduit 36A) having a first end (figure 1, end of 36a coupled to vacuum port 30) and a second end (figure 1, end of 36A coupled to fluid line coupling 100). In the same  may be positioned at any location within the internal lumen 197 ([0066]). Furthermore, Luckemeyer illustrates the conduit 196 extends into the coupling 198 (referring examiner’s annotated figure, extended portion). Thus, based on the teachings of Luckemeyer, the filter could be positioned any location within the internal lumen including the extended portion within the coupling. 

    PNG
    media_image1.png
    249
    591
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Malhi, as modified by Mao, to incorporate the teachings of Luckemeyer and provide the inline coupling and disposing the filter within the inline coupling of Malhi since this modification would have been obvious to try (disposing the filter within the inline coupling) because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing including extended portion of tubing within the coupling) for another (within the inline coupling) with a reasonable expectation of success.
In response to applicant’s argument, page 8 paragraph 1, that there is no motivation to combine to modify the conduit of Luckemeyer with the inline coupling of Malhi “for maintenance of components”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regardless Luckemeyer describes the conduit may be less than about 1 meter in length, about 1 foot or 301.8 millimeters and the conduit is designed to be a manageable length, the tubing of Luckemeyer would still benefit from having coupling. For example, having coupling within the tubing brings many benefits such detecting liquid within the tubing before it reaches the vacuum source.  
The examiner respectfully disagree that the such modification would limit the ability of a user to detect liquid in Luckemeyer’s conduit since the modification would position the inline coupling closer to the dressing rather than the reduced pressure source.  In the examiner’s view, the location of coupling would not affect the ability of a user to detect liquid. For example, Malhi illustrate the coupling 100 in the middle of conduit which provide adequate distance before the liquid reaches the pressure source, and the operator is still be able to detect fluid regardless of location of coupling. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument, page 8 paragraph 2, Moving the filter of Luckemeyer from the internal lumen to an inline coupling would remove the filter from the hydrophilic polymer which would alter the function and benefits of the conduit of Luckemeyer and thus a person of ordinary skill in the art would not have modified the conduit of Luckemeyer with the teachings of Malhi. The examiner respectfully disagrees. Luckemeyer illustrates the conduit 196 extends into the coupling 198 (referring hydrophilic polymer as described above for the conduit interface 148 ([0067]). Therefore, the coupling could be made out of the hydrophilic polymer, and repositioning the filter from the internal lumen to the inline coupling would still have the filter surrounded by the hydrophilic material, and this maintains the function and benefit from being positioned within hydrophilic conduit.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Malhi (US 9956325 B2) in view of Luckemeyer et al (US 20150119830 A1, hereinafter 'Luckemeyer') and in view of Mao (US 9370731 B2).
Regarding claim 1, Malhi discloses a negative pressure wound treatment (NPWT) system, the NPWT system comprising: 
a NWPT therapy unit (figure 1, negative pressure wound therapy apparatus 10); 
a wound dressing (figure 1, wound dressing 12)) configured to overlay a wound bed (figure 1, wound bed ‘w’); 
a first length of tubing (figure 1, second conduit section 36B) comprising a first end (figure 1, end of 36B coupled to canister 38) and a second end (figure 1, end of 36B where coupled to fluid line 
a second length (figure 1, first conduit section 36A) of tubing having a first end (figure 1, end of 36A coupled to vacuum port 30) and second end (figure 1, end of 36A coupled to fluid line coupling 100), the first end of the second length of tubing coupled to the wound dressing and the second end of the second length of tubing having a second coupling half; 
an inline filter (figure 3, filters 262)
an inline coupling (figure 1, fluid inline coupling n100) , the inline coupling comprising the first coupling half and the second coupling half, wherein the inline coupling is configured to operably couple and de-couple the NPWT therapy unit to the wound dressing (col 6 lines 25-29  a fluid line coupling 100 may be used to maintain fluid communication between the first and second conduit sections 36A, 36B when engaged, and may interrupt fluid flow between the first and second conduit sections 36A, 36B when disengaged).
	Malhi does not explicitly disclose the inline filter comprising a sintered polymer, wherein the inline filter is disposed within one of the second end of the first length of tubing, the second end of the second length of tubing, or the inline coupling, and a superabsorbent material.
	Luckemeyer teaches a negative pressure wound system comprising an inline filter (figure 1, secondary hydrophobic filter 199) comprising a sintered polymer ([0066] line 6, sintered polymer) and an absorbent material ([0066] lines 9-10 the secondary hydrophobic filter may be treated with an absorbent material);
	Luckemeyer provide a filter comprising a sintered polymer and an absorbent material within conduit 196 because such materials are adapted to swell when brought into contact with liquid. Consequently, the filter would block the conduit 196 when it contacts with liquid and prevents fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art 
	Malhi, as modified by Luckemeyer, is still silent as to  wherein the inline filter is disposed within one of the second end of the first length of tubing, the second end of the second length of tubing, or the inline coupling, and Malhi does not explicitly teach the absorbent material is a superabsorbent material.
Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Malhi, as modified by Luckemeyer and Mao to incorporate the teachings of Luckemeyer and provide the inline coupling and disposing the filter within the inline coupling of Malhi since this modification would have been obvious to try (disposing the filter within the inline coupling) because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing) for another (within the inline coupling) with a reasonable expectation of success.
	Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using superabsorbent material (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the absorbent material of Malhi, as modified by Luckemeyer with the superabsorbent material of Mao since this modification would have been a simple substitution of one known element (absorbent material shown in Luckemeyer) with another (superabsorbent material) to obtain predictable results (perform as a gel-block when wet so as to prevent fluid from migrating through the filter).
Regarding claim 2, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
Malhi, as modified by Luckemeyer and Mao, does not disclose wherein the inline filter comprises a mixture of polyethylene and a super absorbing polymer (SAP), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Luckemeyer teaches the inline filter comprises a mixture of sintered polymer and absorbent material prevent fluid from migrating through the filter ([0066]).
Luckemeyer provide a filter comprising a sintered polymer and an absorbent material within conduit 196 because such materials are adapted to swell when brought into contact with liquid. Consequently, the filter would block the conduit 196 when it contacts with liquid and prevents fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Malhi, as modified by Luckemeyer and Mao to incorporate the teachings of Luckemeyer and provide an inline filter comprising a sintered polymer and an absorbent material in order to prevent liquid entering NWPT therapy unit.
	Modified Malhi still does not explicitly teach the sintered polymer is polyethylene and the absorbent material is a super absorbing polymer (SAP), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using mixture of polyethylene (col 4 lines 43-44, the self-sealing media comprises a thermoplastic and the thermoplastic particles are selected from the group consisting of polyethylene) superabsorbent polymer (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material and col 6 lines 39-40, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the filter material of Luckemeyer for the self-sealing media of Mao since this modification would have been a simple substitution of one known element (sintered polymer and the absorbent material mixture shown in Luckemeyer) for another (polyethylene and superabsorbent polymer mixture) to obtain predictable results (absorb moisture).
Regarding claim 3, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT according to Claim 1.
Malhi further discloses wherein the first coupling half comprises a female connector and the second coupling half comprises a male connector (col 5 lines 39-43, conduit sections 36A-D of conduit 36 are connected by connector for example bayonet coupling which indicate the fluid inline coupling 100 comprises a male and female portions).
	Regarding claim 5, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
Both Malhi and Luckemeyer do not teach the inline filter is disposed within the second coupling half. 
However, Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Luckemeyer to incorporate the teachings of Malhi and provide the inline coupling and disposing the filter within the inline coupling of Malhi since this modification would have been obvious to try (disposing the filter within the second coupling half) because this modification would have been a simple rearrangement of the filter from one 
Regarding claim 6, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
Both Malhi and Luckemeyer does not teach the inline filter further comprises a dye configured to be released when wet so as to indicate exposure of the inline filter to fluid.
	Mao teaches a porous self-sealing media comprises a dye (col 7 lines 33-40, color change indicator may be optionally employed in the compositions of the present invention. Color change indicator comprises an inorganic or organic dye) configured to be released when we so as to indicate exposure of the inline filter to fluid (col 7 lines 54-55, indicating liquid contact).
	Mao provide a dye to the porous self-sealing media in order to indicate liquid contact (col 7 lines 54-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Luckemeyer to incorporate the teachings of Mao and provide the inline filter further comprises a dye in order to indicate liquid contact.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malhi, in view of Luckemeyer, in view of Mao and further in view of Locke et al (US 8702665 B2, hereinafter ‘Locke’)
Regarding claim 7, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
	Malhi, Luckemeyer and Mao does not teach wherein the filter further comprises activated charcoal as a mixture or a layer 
	Locke teaches reduced pressure sources and system comprises a filter (col 7 line 10, polymeric porous hydrophobic material) comprises activated charcoal as a mixture or a layer(col 7 lines 18-21k in addition, an odor-absorbing material be added to the polymeric, porous, hydrophobic material, and the odor-absorbing material maybe charcoal).
.
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckemeyer in view of Mao and Malhi.
Regarding claim 8, Luckemeyer discloses a dressing assembly (figure 1, dressing 124), the dressing assembly comprising: 
a wound dressing (figure 1, dressing 124) configured to overlay a wound bed: 
a length of tubing (figure 1, conduit 196) coupled to the wound dressing; and 
a filter (figure 1, hydrophobic filter 199) comprising a sintered polymer ([0066] the secondary hydrophobic filter 199 may be a porous, sintered polymer) and an absorbent material([0066] The secondary hydrophobic filter 199 may also be treated with an absorbent material) disposed within the tubing ([0066]a secondary hydrophobic filter 199 disposed in the internal lumen 197) .
	Luckemeyer does not disclose an inline coupling disposed within the tubing, the filter comprising a sintered polymer and the absorbent material is a superabsorbent material, and the filter disposed within the inline coupling.
Malhi teaches negative wound pressure wound therapy device comprises an inline coupling (figure 1, fluid line coupling 100) disposed within the tubing (figure 1, conduit 36).
Malhi provide the fluid line coupling disposed within the conduit in order to allow selectable coupling and decoupling of conduit sections for maintenance of components of negative pressure wound therapy apparatus (col 5 lines 22-25, and lines 29-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
The device of Luckemeyer, modified by Malhi, does not explicitly discloses the filter disposed within the inline coupling.
However, Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Luckemeyer to incorporate the teachings of Malhi and provide the inline coupling and disposing the filter within the inline coupling of Malhi since this modification would have been obvious to try (disposing the filter within the inline coupling) because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing) for another (within the inline coupling) with a reasonable expectation of success.
Luckemeyer, as modified by Malhi, is still silent as to the filter comprising a sintered polymer and the absorbent material is a superabsorbent material.
Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using superabsorbent material (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the absorbent material of Luckemeyer for the superabsorbent material of Mao since this modification would have been a simple substitution of one known element (absorbent material shown in Luckemeyer) for another (superabsorbent material) to obtain predictable results (absorbing moisture).
Regarding claim 9, the device of Luckemeyer, modified by Mao and Malhi, teaches the dressing assembly according to Claim 8.
	Luckemeyer discloses the filter comprises a mixture of sintered polymer and absorbent material adapted to swell when brought into contact with liquid prevent fluid from migrating through the filter ([0066]).
	Luckemeyer does not explicitly disclose the sintered polymer is polyethylene and the absorbent material is a super absorbing polymer (SAP), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using mixture of polyethylene (col 4 lines 43-44, the self-sealing media comprises a thermoplastic and the thermoplastic particles are selected from the group consisting of polyethylene) superabsorbent polymer (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material and col 6 lines 39-40, superabsorbent materials are sodium polyacrylic acid and the sodium salt of poly (2 propenamide-co-2-propenoic acid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the filter material of Luckemeyer for the self-sealing media of Mao since this modification would have been a simple substitution of one known element (sintered polymer and the absorbent material mixture shown in Luckemeyer) for another (polyethylene and superabsorbent polymer mixture) to obtain predictable results (perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
Regarding claim 11, the device of Luckemeyer, modified by Mao and Malhi, teaches the dressing assembly according to Claim 8.

Malhi teaches the inline coupling comprises a first half (see figure 1, half of coupling 100 coupled to 36B) and a second half (see figure 1, half of coupling 100 coupled to 36A)
Malhi provide a coupling comprising first and second half in order to allow selectable coupling and decoupling of conduit sections for maintenance of components of negative pressure wound therapy apparatus (col 5 lines 22-25, and lines 29-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline tubing of Luckemeyer to incorporate the teachings of Malhi and provide the inline coupling comprising a first half and a second half.
Malhi is still silent as to the fitter is disposed within either the first half or the second half.
However, Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Luckemeyer to incorporate the teachings of Malhi and provide the first and second half of inline coupling and disposing the filter within either the first half or the second half of Malhi since this modification would have been obvious to try because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing) for another (within first or second half) with a reasonable expectation of success.
	Regarding claim 12, the device of Luckemeyer, modified by Mao and Malhi, teaches the dressing assembly according to Claim 11.
	Luckemeyer does not disclose the first half of the coupling comprises a female component and the second half of the coupling comprises a male component.

	Malhi provides bayonet coupling within the tubing comprises male and female portions because such connection provides quick connect and disconnect between a wound dressing and a vacuum source (col 5 line 44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline tubing of Luckemeyer to incorporate the teachings of Malhi and provide the first and second half coupling comprises male and female components respectively in order to provide quick connect and disconnect.
Regarding claim 13, the device of Luckemeyer, modified by Mao and Malhi, teaches the dressing assembly according to Claim 8.
	Luckemeyer does not disclose wherein the filter comprises a dye configured to be released when wet so as to indicate exposure of the filter to fluid.
	Mao teaches a porous self-sealing media comprises a dye (col 7 lines 33-40, color change indicator may be optionally employed in the compositions of the present invention. Color change indicator comprises an inorganic or organic dye) configured to be released when we so as to indicate exposure of the inline filter to fluid (col 7 lines 54-55, indicating liquid contact).
	Mao provides a dye to the porous self-sealing media in order to indicate liquid contact (col 7 lines 54-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Luckemeyer to incorporate the teachings of Mao and provide the inline filter further comprises a dye in order to indicate liquid contact.
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Luckemeyer, in view of Mao and Malhi, and in further view of Locke.
Regarding claim 14, the device of Luckemeyer, modified by Mao and Malhi, teaches the dressing assembly according to Claim 8.
Both Locke and Mao are silent as to wherein the filter comprises activated charcoal as a mixture or a layer, the activated charcoal configured to improve absorbency of the filter as well as reduce dressing odor.
Locke teaches reduced pressure sources and system comprises a filter (col 7 line 10, polymeric porous hydrophobic material) comprises activated charcoal as a mixture or a layer(col 7 lines 18-21k in addition, an odor-absorbing material be added to the polymeric, porous, hydrophobic material, and the odor-absorbing material maybe charcoal), the activated charcoal configured to improve absorbency of the filter as well as reduce dressing odor (col 7 lines 20, odor filter reduce odor produced by exudate).
	Locke provides a polymeric porous hydrophobic material filter comprises charcoal in order to remove odors as the exhaust gas exits (col 7 lines 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Luckemeyer to incorporate the teachings of Locke and provide the inline filter comprises activated charcoal in order to reduce odor from wound exudate.
Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walti et al (US 20110202022 A1) teaches coupling part of a drainage tube unit comprising a filter element.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/                      Examiner, Art Unit 3781